ON MOTION FOR CLARIFICATION

PER CURIAM.
We withdraw our opinion filed on October 8, 2003 and substitute the following opinion. We agree with the Appellant’s contention that the trial court erred in adopting the domestic relations commissioner’s finding that the mother’s religion was a factor in determining that the child’s quality of life would improve if she relocated with the Appellee.
In Huitt v. Hsia, 848 So.2d 459 (Fla. 4th DCA 2003), our previous decision involving these very same litigants, we held that disqualification of the commissioner was warranted because her report stated the mother’s religious beliefs and the father’s lack thereof were a factor in her recommendation favoring the mother. As the trial court erroneously adopted the commissioner’s finding on this point, we reverse the order denying Huitt’s motion for temporary custody and remand for further proceedings. In all other respects we affirm.
REVERSED IN PART, AFFIRMED IN PART and REMANDED for further proceedings.
FARMER, C.J., GUNTHER and GROSS, JJ., concur.